Citation Nr: 0917115	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to service-
connected sinusitis.

2.  Entitlement to service connection for restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and April 2005 rating 
decisions from the Boise, Idaho, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that VA has not fulfilled its duty to assist, 
as VA examinations need to be provided in this case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, the following four factors are considered: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran is currently diagnosed with restless leg 
syndrome.  At his June 1981 retirement examination, he 
complained of pain in both legs and occasional leg cramps.  
The examiner opined that it was possibly job related.  At a 
November 2004 VA examination, a physician noted that "[i]t 
is conjectural but it seems as likely as not that [restless 
leg syndrome] may have started while he was in the service."  
Because the November 2004 examiner did not explain why he had 
to resort to speculation, a new examination with a specialist 
is in order to determine whether he or she can determine the 
etiology of the Veteran's disability.

The Veteran is also currently diagnosed with chronic 
obstructive pulmonary disease.  While in service, the Veteran 
complained of chest pains, and an x-ray showed some increased 
pulmonary markings in the right lower lung field.  A clinical 
evaluation and comparison with pervious x-rays was to be done 
to rule out any possibility of active pulmonary disease.  
This was not done.  While the Veteran was not diagnosed with 
chronic obstructive pulmonary disease in service, at his June 
1981 retirement examination, his pulmonary function test 
showed decreased pulmonary function.  He has not been given a 
VA examination to determine the etiology of his chronic 
obstructive pulmonary disease, and one is necessary to 
determine if his disease is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the Veteran to 
submit lay statements regarding his 
restless leg syndrome, to include 
recollections of symptoms complained of 
during service or between separation and 
diagnosis in November 2004.

2.  The RO should obtain new records from 
VA documenting any further treatment for 
restless leg syndrome or chronic 
obstructive pulmonary disease, if any.

3.  Thereafter, the RO should afford the 
Veteran a VA examination with a 
pulmonologist.  The claims folder, to 
include any newly submitted medical 
records, if any, and a copy of this REMAND 
is to be provided to the examiner for 
review.  After a full examination and 
thorough review of the record, the 
pulmonologist must opine: 1) Whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that the Veteran's chronic 
obstructive pulmonary disease is related 
to active duty service, to include the 
abnormal findings at retirement from 
active duty; 2) Whether it is at least as 
likely as not that the Veteran's chronic 
obstructive pulmonary disease was caused 
or is aggravated beyond the normal 
progression of the disease by his 
sinusitis; and 3) Whether it is more 
likely than not, i.e., more than a 50/50 
chance, that the Veteran's chronic 
obstructive pulmonary disease is due to 
his documented long-term tobacco use.

A complete rationale explaining the 
reasons for any opinion offered must be 
provided.  If the examiner cannot provide 
any opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

4.  The RO should also afford the Veteran 
a VA examination with a sleep expert or a 
board certified neurologist.  The claims 
folder, to include any newly submitted 
medical records, if any, and a copy of 
this REMAND is to be provided to the 
physician for review.  After a full 
examination and thorough review of the 
record, the physician must opine whether 
it is at least as likely as not (i.e. at 
least a 50/50 chance) that the Veteran's 
restless leg syndrome is related to active 
duty service, to include the history of 
leg cramps noted at his retirement from 
active duty.

A complete rationale explaining the 
reasons for an opinion offered must be 
provided.  If the examiner cannot provide 
an opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

5.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for chronic obstructive 
pulmonary disease, to include as secondary 
to sinusitis, and restless leg syndrome.  
If any claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




